           Case 18-10601-MFW           Doc 1664-3      Filed 11/05/18      Page 1 of 16




                                 CERTIFICATE OF SERVICE

         I, Daniel A. O’Brien, hereby certify that on the 5th day of November, 2018, a true and
correct copy of the Supplemental Objection and Joint Motion of SLP Contract Counterparties to
Clarify Sale Order was served on the parties listed on the attached service list via electronic filing
for those parties that consented to electronic service and via First Class U.S. Mail for the all other
parties.


                                                      /s/ Daniel A. O’Brien, Esq. _
                                                      Daniel A. O’Brien (No. 4897)
                                                        Master Service List (as of 11/05/2018 06:00:30)
                       Case 18-10601-MFW            Doc 1664-3     Filed 11/05/18      Page 2 of 16

**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
PEPPER HAMILTON LLP                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
(COUNSEL TO LANTERN ENTERTAINMENT)                               (COUNSEL TO VIACOM INTERNATIONAL INC.)
ATTN: DAVID B. STRATTON, DAVID M. FOURNIER &                     ATTN: DEREK C. ABBOTT, DANIEL B. BUTZ &
EVELYN J. MELTZER, ESQS.                                         MATTHEW B. HARVEY, ESQS.
HERCULES PLAZA STE 5100                                          1201 N MARKET ST 16TH FL
1313 N MARKET ST                                                 WILMINGTON, DE 19899-1347
WILMINGTON, DE 19899-1709




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
LUSKIN, STERN & EISLER LLP                                       BURR & FORMAN LLP
(COUNSEL TO VIACOM INTERNATIONAL INC.)                           (COUNSEL TO MUFG UNION BANK, N.A.)
ATTN: RICHARD STERN & STEPHAN HORNUNG, ESQS.                     ATTN: J. CORY FALGOWSKI, ESQ.
ELEVEN TIMES SQ                                                  1201 N MARKET ST STE 1407
8TH AVE & 41ST ST                                                WILMINGTON, DE 19801
NEW YORK, NY 10036




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
SIDLEY AUSTIN LLP                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP
(COUNSEL TO MUFG UNION BANK, N.A.)                               (COUNSEL TO MUFG UNION BANK, N.A.)
ATTN: JENNIFER C. HAGLE & ARIELLA THAL                           ATTN: ROBERT S. BRADY, SEAN M. BEACH &
SIMONDS, ESQS.                                                   ELIZABETH S. JUSTISON, ESQS.
555 WEST FIFTH ST                                                RODNEY SQUARE
LOS ANGELES, CA 90013                                            1000 N KING ST
                                                                 WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
AKIN GUMP STRAUSS HAUER & FELD LLP                               COMPTROLLER OF PUBLIC ACCOUNTS OF
(COUNSEL TO LANTERN ENTERTAINMENT LLC)                           THE STATE OF TEXAS
ATTN: MICHAEL S. STAMER, STEPHEN B. KUHN,                        JAY W. HURST, ASSISTANT ATTORNEY GENERAL
MEREDITH A. LAHAIE, NAOMI MOSS, ESQS.                            BANKRUPTCY & COLLECTIONS DIVISION MC 008
ONE BRYANT PARK                                                  PO BOX 12548
BANK OF AMERICA TOWER                                            AUSTIN, TX 78711-2548
NEW YORK, NY 10036




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
MONTGOMERY MCCRACKEN WALKER & RHOADS, LLP                        QUINN EMANUEL URQUHART & SULLIVAN, LLP
(COUNSEL TO AI INTERNATIONAL HOLDINGS (BVI) LTD.)                (COUNSEL TO AI INTERNATIONAL HOLDINGS (BVI) LTD.)
ATTN: NATALIE D. RAMSEY & DAVIS LEE WRIGHT, ESQS.                ATTN: SUSHEEL KIRPALANI & SCOTT SHELLEY, ESQS.
1105 N NARJET ST 15TH FL                                         51 MADISON AVE 22ND FL
WILMINGTON, DE 19801-1201                                        NEW YORK, NY 10010
                                                        Master Service List (as of 11/05/2018 06:00:30)
                       Case 18-10601-MFW            Doc 1664-3     Filed 11/05/18      Page 3 of 16

**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
QUINN EMANUEL URQHUART & SULLIVAN, LLP                           BUCHALTER, A PROFESSIONAL CORPORATION
(COUNSEL TO AI INTERNATIONAL HOLDINGS (BVI) LTD.)                (COUNSEL TO BANK OF HOPE)
ATTN: BENNETT MURPHY, ESQ.                                       ATTN: WILLIAM S. BRODY, ESQ.
865 S FIGUEROA ST 10TH FL                                        1000 WILSHIRE BLVD STE 1500
LOS ANGELES, CA 90017                                            LOS ANGELES, CA 90017-2457




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
BUCHANAN INGERSOLL & ROONEY PC                                   DAVID R. SOFTNESS, P.A.
(COUNSEL TO SARTRACO, INC.)                                      (COUNSEL TO SARTRACO, INC.)
ATTN: MARY F. CALOWAY                                            ATTN: DAVID R. SOFTNESS
919 N MARKET ST STE 1500                                         201 S BISCAYNE BLVD STE 2740
WILMINGTON, DE 19801                                             MIAMI, FL 33131




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
LETO BASSUK                                                      MORRIS & ADELMAN, P.C.
(COUNSEL TO SARTRACO, INC.)                                      (COUNSEL TO PHILADELPHIA MEDIA NETWORK)
ATTN: JUSTIN LETO & LARRY BASSUK                                 ATTN: JAMES W. ADELMAN
777 BRICKELL AVE STE 600                                         PO BOX 2235
MIAMI, FL 33131                                                  BALA CYNWYD, PA 19004-6235




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
PAUL HASTINGS LLP                                                PAUL HASTINGS LLP
(COUNSEL TO BOA, N.A. & FIRST REPUBLIC BANK)                     (COUNSEL TO BOA, N.A. & FIRST REPUBLIC BANK)
ATTN: ANDREW V. TENZER, ESQ.                                     ATTN: SUSAN WILLIAMS & PAUL SAGAN, ESQS.
75 EAST 55TH ST                                                  1999 AVENUE OF THE STARS
NEW YORK, NY 10022                                               LOS ANGELES, CA 90067




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
ASHBY & GEDDES, P.A.                                             MONZACK MERSKY MCLAUGHLIN AND BROWDER, P.A.
(COUNSEL TO BOA, N.A. & FIRST REPUBLIC BANK)                     (COUNSEL TO TECHNICOLOR, INC., ET AL)
ATTN: WILLIAM P. BOWDEN, ESQ.                                    ATTN: RACHEL B. MERSKY, ESQ.
PO BOX 1150                                                      1201 N ORANGE ST STE 400
WILMINGTON, DE 19899-1150                                        WILMINGTON, DE 19801
                                                        Master Service List (as of 11/05/2018 06:00:30)
                      Case 18-10601-MFW             Doc 1664-3     Filed 11/05/18     Page 4 of 16

**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
PACHULSKI STANG ZIEHL & JONES LLP                                PACHULSKI STANG ZIEHL & JONES LLP
(COUNSEL FOR THE OFFICIAL COMMITTEE OF                           (COUNSEL FOR THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS)                                             UNSECURED CREDITORS)
ATTN: JAMES I. STANG, ESQ.                                       ATTN: DEBRA I. GRASSGREEN, ESQ.
10100 SANTA MONICA BLVD 13TH FL                                  150 CALIFORNIA ST 15TH FL
LOS ANGELES, CA 90067-4100                                       SAN FRANCISCO, CA 94111-4500




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
PACHULSKI STANG ZIEHL & JONES LLP                                PACHULSKI STANG ZIEHL & JONES LLP
(COUNSEL FOR THE OFFICIAL COMMITTEE OF                           (COUNSEL FOR THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS)                                             UNSECURED CREDITORS)
ATTN: ROBERT J. FEINSTEIN, ESQ.                                  ATTN: BRADFORD J. SANDLER, ESQ.
780 THIRD AVE 36TH FL                                            919 N MARKET ST 17TH FL
NEW YORK, NY 10017-2024                                          WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
WEISS & SPEES, LLP                                               GELLERT SCALI BUSENKELL & BROWN, LLC
(COUNSEL TO SEE-SAW FILMS PTY. LTD.)                             (COUNSEL TO HOTEL MUMBAI PTY LTD AND RELATED
ATTN: MICHAEL WEISS                                              AFFILIATES)
6310 SAN VICENTE BLVD., SUITE 401                                ATTN: MICHAEL BUSENKELL, ESQ.
LOS ANGELES, CA 90048                                            1201 NORTH ORANGE STREET, SUITE 300
                                                                 WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
BRUTZKUS GUBNER                                                  BLANK ROME LLP
(COUNSEL TO HOTEL MUMBAI PTY LTD. AND RELATED                    (COUNSEL TO SPEEDEE DISTRIBUTION, LLC; FILMNATION
AFFILAITES)                                                      ENTERTAINMENT, LLC, ET AL.)
ATTN: LARRY W. GABRIEL, SUSAN K. SEFLIN &                        ATTN: RICK ANTONOFF, ESQ.
JESSICA L. BAGDANOV, ESQS.                                       THE CHRYSLER BLDG.; 405 LEXINGTON AVENUE
21650 OXNARD STREET                                              NEW YORK, NY 10174-0208
WOODLAND HILLS, CA 91367




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
BLANK ROME LLP                                                   WOMBLE BOND DICKINSON (US) LLP
(COUNSEL TO SPEEDEE DISTRIBUTION, LLC, FILMNATION                (COUNSEL TO WIND RIVER PRODUCTIONS, LLC)
ENTERTAINMENT, LLC, ET AL.)                                      ATTN: MARK L. DESGROSSEILLIERS &
ATTN: VICTORIA A. GUILFOYLE, EST.                                MORGAN L. PATTERSON, ESQS.
1201 N. MARKET STREET, STE 800                                   222 DELAWARE AVENUE, SUITE 1501
WILMINGTON, DE 19801                                             WILMINGTON, DE 19801
                                                         Master Service List (as of 11/05/2018 06:00:30)
                        Case 18-10601-MFW            Doc 1664-3     Filed 11/05/18     Page 5 of 16

**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
SAUL EWING ARNSTEIN & LEHR LLP                                    KATTEN MUCHIN ROSENMAN LLP
(COUNSEL TO LIONS GATE ENTERTAINMENT CORP., ANCHOR                (COUNSEL TO LIONS GATE ENTERTAINMENT CORP. AND
BAY ENTERTAINMENT, LLC & FREMANTLE MEDIA LIMITED)                 ANCHOR BAY ENTERTAINMENT, LLC)
ATTN: MARK MINUTI, ESQ.                                           ATTN: JEFF J. FRIEDMAN, ESQ.
1201 NORTH MARKET STREET, SUITE 2300                              575 MADISON AVENUE
WILMINGTON, DE 19801                                              NEW YORK, NY 10022-2585




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
HERRICK, FEINSTEIN LLP                                            ROBINS KAPLAN LLP
(COUNSEL TO BANK HAPOALIM B.M.)                                   (COUNSEL TO ALFRED SIEGEL, CHAP. 7 TRUSTEE FOR
ATTN: STEPHEN B. SELBST & ANDREW C. GOLD, ESQS.                   GENIUS PRODUCTS, LLC)
2 PARK AVENUE                                                     ATTN: HOWARD J. WEG & JAMES P. MENTON, JR., ESQS.
NEW YORK, NY 10016                                                2049 CENTURY PARK EAST, SUITE 3400
                                                                  LOS ANGELES, CA 90067




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
CHIPMAN BROWN CICERO & COLE, LLP                                  ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP
(COUNSEL TO CONTENT PARTNERS FUND 3 SPV LP & )                    (COUNSEL TO CONTENT PARTNERS FUND 3 SPV LP &
CONTENT PARTNERS FUND 3 SPV1 LP)                                  CONTENT PARTNERS FUND 3 SPV1 LP)
ATTN: WILLIAM E. CHIPMAN, JR., ESQ.                               ATTN: DEBRA A. RILEY, ESQ.
1313 NORTH MARKET STREET, SUITE 5400                              ONE AMERICAN PLAZA; 600 WEST BROADWAY, 27TH FL
WILMINGTON, DE 19801-6101                                         SAN DIEGO, CA 92101-0903




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
LOEB & LOEB LLP                                                   DIGITAL CINEMA IMPLEMENTATION PARTNERS, LLC
(COUNSEL TO DIGITAL CINEMA IMPLEMENTATION                         ATTN: MICHAEL POLITI
PARTNERS, LLC)                                                    100 ENTERPRISE DRIVE, SUITE 505
ATTN: KARL E. BLOCK, VADIM J. RUBINSTEIN, DYLAN J.                ROCKAWAY, NJ 07866-2140
SMITH, ESQS.
10100 SANTA MONICA BLVD, SUITE 2200
LOS ANGELES, CA 90067




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
CHARLES E. BOUBOL, P.C.                                           WARNER BROS. ENTERTAINMENT INC.
(COUNSEL TO 180 VARICK LLC)                                       (COUNSEL TO WBEI)
26 BROADWAY, 17TH FLOOR                                           ATTN: WAYNE M. SMITH, ESQ.
NEW YORK, NY 10004                                                4000 WARNER BLVD
                                                                  BUILDING 156 SO., ROOM 5120
                                                                  BURBANK, CA 91522
                                                         Master Service List (as of 11/05/2018 06:00:30)
                        Case 18-10601-MFW            Doc 1664-3     Filed 11/05/18     Page 6 of 16

**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
FRIEDMAN & SPRINGWATER LLP                                        PINCKNEY, WEIDINGER, URBAN & JOYCE LLC
(COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.)                  (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.)
ATTN: JANE K. SPRINGWATER, ESQ.                                   ATTN: GREGORY T. DONILON, ESQ.
350 SANSOME STREET, SUITE 210                                     3711 KENNETT PIKE, SUITE 210
SAN FRANCISCO, CA 94101                                           WILMINGTON, DE 19807




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
BAYARD, P.A.                                                      KATTEN MUCHIN ROSENMAN LLP
(COUNSEL TO HARVEY WEINSTEIN)                                     (COUNSEL TO FREMANTLE MEDIA LIMITED)
ATTN: SCOTT D. COUSINS, ESQ., JUSTIN R. ALBERTO,                  ATTN: JEFF J. FRIEDMAN, ESQ.
ESQ. & DANIEL BROGAN, ESQ.                                        575 MADISON AVENUE
600 N. KING STREET, SUITE 400                                     NEW YORK, NY 10022-2585
WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
NEW YORK STATE ATTORNEY GENERAL                                   ASHBY & GEDDES, P.A.
ATN: HOWARD MASTER, ENID NAGLER STUART, ANJANA                    (COUNSEL TO J.C. PENNEY)
SAMANT & TED A. BERKOWITZ, ASST ATTORNEYS GENERAL                 ATTN: GREGORY A. TAYLOR, ESQ.
NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL                     500 DELAWARE AVENUE, 8TH FLOOR
28 LIBERTY STREET                                                 PO BOX 1150
NEW YORK, NY 10005                                                WILMINGTON, DE 19899-1150




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
FOLEY GARDERE                                                     VENABLE LLP
(COUNSEL TO J.C. PENNEY)                                          (COUNSEL TO CERTAIN COUNTERPARTIES TO EXECUTORY
ATTN: MARCUS ALAN HELT & JASON B. BINFORD, ESQS.                  CONTRACTS)
2021 MCKINNEY AVENUE, STE 1600                                    ATTN: JEFFREY S. SABIN & CAROL A. WEINER, ESQ.
DALLAS, TX 75201                                                  ROCKEFELLER CENTER
                                                                  1270 AVENUE OF THE AMERICAS, 24TH FLOOR
                                                                  NEW YORK, NY 10020




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
VENABLE LLP                                                       VENABLE LLP
(COUNSEL TO CERTAIN COUNTERPARTIES TO EXECUTORY                   (COUNSEL TO CERTAIN COUNTERPARTIES TO EXECUTORY
CONTRACTS)                                                        CONTRACTS)
ATTN: JAMIE L. EDMONSON & DANIEL A. O'BREIN, ESQS.                ATTN: KEITH C. OWENS, ESQ.
1201 NORTH MARKET ST. STE 1400                                    2049 CENTURY PARK EAST, STE 2300
WILMINGTON, DE 19801                                              LOS ANGELES, CA 90067
                                                         Master Service List (as of 11/05/2018 06:00:30)
                       Case 18-10601-MFW             Doc 1664-3     Filed 11/05/18     Page 7 of 16

**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
BENESCH, FRIEDLANDER, COPLAN & ARNOFF LLP                         JEFFER MANGELS BUTLER & MITCHELL LLP
(COUNSEL TO TIMUR BEKMAMBETOV, ET AL.; J.LAWRENCE,                (COUNSEL TO TIMUR BEKMAMBETOV, BAZELEVS US, INC.,
ET AL.; L.DICAPRIO, ET AL., COMPANY MEN                           TENGRI, INC. AND MIRSAND LIMITED)
PRODUCTIONS, INC. & J.ANISTON, ET AL.)                            ATTN: THOMAS M. GEHER, ESQ.
ATTN: JENNIFER R. HOOVER & KEVIN M. CAPUZZI, ESQS.                1900 AVENUE OF THE STARS, 7TH FL
222 DELAWARE AVENUE, STE 801                                      LOS ANGELES, CA 90067-4308
WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
PRYOR & MANDELUP, LLP                                             ROSENTHAL, MONHAIT & GODDESS, PA
(COUNSEL TO SAFETY FACILITY SERVICES)                             (COUNSEL TO DELTA LAST LEGION LTD., ORANGE STUDIO
ATTN: ANTHONY F. GIULIANO, ESQ.                                   AND QUINTA COMMUNICATIONS, SA)
675 OLD COUNTRY ROAD                                              ATN: NORMAN M. MONHAIT & EDWARD B. ROSENTHAL, ESQS
WESTBURY, NY 11590                                                919 N. MARKET STREET, SUITE 1401
                                                                  PO BOX 1070
                                                                  WILMINGTON, DE 19899-1070




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
PILLSBURY WINTHROP SHAW PITTMAN LLP                               BALLARD SPAHR LLP
(COUNSEL TO DELTA LAST LEGION LTD., ORANGE STUDIO                 (COUNSEL TO OWN LLC, VISIONA ROMANTICA,INC, ET AL)
AND QUINTA COMMUNICATIONS, SA)                                    ATTN: MATTHEW G. SUMMERS & LAUREL D. ROGLEN, ESQS.
ATN: KATHY A. JORRIE, DAVID MINNICK, &                            919 N. MARKET STREET, 11TH FL
JEFFREY WEXLER, ESQS                                              WILMINGTON, DE 19801
725 SOUTH FIGUEROA ST, STE 2800
LOS ANGELES, CA 90017-5406




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
ROBINS KAPLAN LLP                                                 KRAMER LEVIN NAFTALIS & FRANKEL LLP
(COUNSEL TO OWN LLC, VISIONA ROMANTICA,INC, ET AL)                (COUNSEL TO THE PIPPIN OWNERS & IN THE
ATTN: HOWARD J. WEG & MICHAEL T. DELANEY, ESQS.                   HEIGHTS OWNERS)
2049 CENTURY PARK E.. STE 3400                                    ATTN: P.BRADLEY O'NEILL, ESQ.
LOS ANGELES, CA 90067                                             1177 AVENUE OF THE AMERICAS
                                                                  NEW YORK, NY 10036




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
BIELLI & KALUDER LLC                                              JEFFER MANGELS BUTLER & MITCHELL LLP
(COUNSEL TO THE PIPPIN OWNERS & IN THE                            (COUNSEL TO J.LAWRENCE, ET AL.; L.DECAPRIO,ET AL.,
HEIGHTS OWNERS)                                                   COMPANY MEN PRODUCTIONS, INC. & J.ANISTON, ET AL.)
ATTN: DAVID M. KALUDER                                            ATTN: THOMAS M. GEHER & DAVID M. POITRAS, ESQS.
1204 N. KING STREET                                               1900 AVENUE OF THE STARS, 7TH FL
WILMINGTON, DE 19801                                              LOS ANGELES, CA 90067-4308
                                                         Master Service List (as of 11/05/2018 06:00:30)
                       Case 18-10601-MFW             Doc 1664-3     Filed 11/05/18     Page 8 of 16

**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
HOGAN MCDANIEL                                                    KASOWITZ BENSON TORRES LLP
(COUNSEL TO INCLUSION MEDIA, LLC)                                 (COUNSEL TO INCLUSION MEDIA, LLC)
ATTN: GARVAN F. MCDANIEL, ESQ.                                    ATTN: ANDREW K. GLENN, ESQ.
1311 DELAWARE AVENUE                                              1633 BROADWAY
WILMINGTON, DE 19806                                              NEW YORK, NY 10019




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
COHEN, SEGLIAS, PALLAS, GREENHALL & FURMAN, PC                    GREENBERG TRAURIG LLP
(COUNSEL TO S.CARTER ENTERPRIZES LLC &                            (COUNSEL TO JACKPOT PRODUCTIONS LIMITED F/S/O
SHAWN C. CARTER A/K/A JAY Z)                                      J.WHITEHALL & J.GRAHAM)
ATTN: JAMES F. HARKER, ESQ.                                       ATTN: DENNIS A. MELORO, ESQ.
1007 N. ORANGE ST, STE 1130                                       THE NEMOURS BLDG; 1007 N. ORANGE ST, STE. 1200
WILMINGTON, DE 19801                                              WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
GREENBERG TRAURIG, LLP                                            FINEMAN KREKSTEIN & HARRIS PC
(COUNSEL TO JACKPOT PRODUCTIONS LIMITED F/S/O                     (COUNSEL TO SONY PICTURES ENTERTAINMENT
J.WHITEHALL & J.GRAHAM)                                           INC., ET AL.)
ATTN: RYAN A. WAGNER                                              ATTN: DEIRDRE M. RICHARDS, ESQ.
METLIFE BLDG, 200 PARK AVENUE                                     1300 N. KING STREET
NEW YORK, NY 10166                                                WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
BUCHALTER, A PROFESSIONAL CORP.                                   PROSKAUER ROSE LLP
(COUNSEL TO SONY PICTURES ENTERTAINMENT                           (COUNSEL TO BMG)
INC., ET AL.)                                                     ATTN: JEFFREY W. LEVITAN, ESQ.
ATTN: PAUL S. ARROW, ESQ.                                         11 TIMES SQUARE
1000 WILSHIRE BLVD, STE 1500                                      NEW YORK, NY 10036
LOS ANGELES, CA 90017




**CONSENTED TO ELECTRONIC SERVICE**                               **CONSENTED TO ELECTRONIC SERVICE**
PARKER SCHWARTZ, PLLC                                             ASHBY & GEDDES, PA
(COUNSEL TO HARKINS ADMINISTRATIVE SERVICES, INC.)                (COUNSEL TO HARKINS ADMINISTRATIVE SERVICES, INC.)
ATTN: JARED G. PARKER, ESQ.                                       ATTN: DON A. BESKRONE, ESQ.
7310 N 16TH STREET, STE 330                                       500 DELAWARE AVENUE, 8TH FL
PHOENIX, AZ 85020                                                 PO BOX 1150
                                                                  WILMINGTON, DE 19899-1150
                                                        Master Service List (as of 11/05/2018 06:00:30)
                        Case 18-10601-MFW           Doc 1664-3     Filed 11/05/18      Page 9 of 16

**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
SEYFARTH SHAW LLP                                                CHIPMAN BROWN CICERO & COLE, LLP
ATTN: EDWARD M. FOX, ESQ.                                        ATTN: WILLIAM E. CHIPMAN, ESQ.
620 8TH AVENUE                                                   HERCULES PLAZA
NEW YORK, NY 10018                                               1315 N, MARKET STREET, SUITE 540
                                                                 WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
ROSENTHAL, MONHAIT & GODDESS, P.A.                               PILLSBURY WINTHROP SHAW PITTMAN LLP
(COUNSEL TO OPTIMUM RELEASING LTD)                               (COUNSEL TO OPTIMUM RELEASING LTD)
ATTN: NORMAN M. MONHAIT, ESQ. & EDWARD B.                        725 SOUTH FIGUEROA STREET, SUITE 2800
ROSENTHAL, ESQ.)                                                 LOS ANGELES, CA 90017-5406
P.O. BOX 1070
WILMINGTON, DE 19899-1070




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
DIAMOND MCCARTHY LLP                                             KATTEN MUCHIN ROSENMAN LLP
(COUNSEL TO JEFF ABBOTT)                                         (COUNSEL TO UNIONBANCAL EQUITIES, INC)
ATTN: SHERYL P. GIUGLIANO, ESQS.                                 ATTN: WILLIAM B. FREEMAN & JERRY L. HALL
489 FIFTH AVENUE, 21ST FLOOR                                     515 SOUTH FLOWER STREET, SUITE 1000
NEW YORK, NY 10017                                               LOS ANGELES, CA 90071-2212




**CONSENTED TO ELECTRONIC SERVICE**                              **CONSENTED TO ELECTRONIC SERVICE**
YOUNG CONAWAY STARGATT & TAYLOR, LLP                             POLSINELLI PC
(COUNSEL TO UNIONBANCAL EQUITIES, INC.)                          (COUNSEL TO SNOOGANS INC. AND VIEW ASKEW
ATTN: ROBERT S. BRADY, ESQ., SEAN M. BEACH, ESQ.,                PRODUCTIONS INC.)
ELIZABETH S. JUSTISON, ESQ.)                                     ATTN: SHANTI M. KATONA, ESQ.
RODNEY SQUARE                                                    222 DELAWARE AVENUE, SUITE 1101
1000 NORTH KING STREET                                           WILMINGTON, DE 19801
WILMINGTON, DE 19801




**CONSENTED TO ELECTRONIC SERVICE**                              AKIN GUMP STRAUSS HAUER & FELD LLP
PARKLAW LLC                                                      (COUNSEL TO EAST WEST BANK)
(COUNSEL TO SNOOGANS INC. AND VIEW ASKEW                         ATTN: DAVID F. STABER, ESQ.
PRODUCTIONS INC.)                                                1700 PACIFIC AVE, STE 4100
ATTN: KAREN PARK, ESQ.                                           DALLAS, TX 75201-4624
830 THIRD AVENUE, 5TH FL
NEW YORK, NY 10022
                                                         Master Service List (as of 11/05/2018 06:00:30)
                      Case 18-10601-MFW              Doc 1664-3    Filed 11/05/18       Page 10 of 16

AKIN GUMP STRAUSS HAUER & FELD LLP                                AKIN GUMP STRAUSS HAUER & FELD LLP
(COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I)                      (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I)
ATTN: DAVID P. SIMONDS & EDWARD MCNEILLY, ESQS.                   ATTN: DEBORAH J. NEWMAN, ESQ.
1999 AVENUE OF THE STARS, STE 600                                 ONE BRYANT PARK
LOS ANGELES, CA 90067-6022                                        BANK OF AMERICA TOWER
                                                                  NEW YORK, NY 10036-6745




AMERICAN EXPRESS TRAVEL RELATED SERVICES CO., INC.                BROWN RUDNICK LLP
C/O BECKET & LEE LLP                                              (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,
PO BOX 3001                                                       S.A.THOMAS, M.SAGEMILLER & N.KLATT)
MALVERN, PA 19355-0701                                            ATN: EDWARD S. WEISFELNER & HOWARD S. STEEL, ESQS.
                                                                  SEVEN TIMES SQUARE
                                                                  NEW YORK, NY 10036




BUSH GOTTLIEB                                                     CARTER LEDYARD & MILBURN LLP
(COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL)                (COUNSEL TO BRB INTERNACIONAL S.A. & APOLO
ATTN: JOSEPH A. KOHANSKI, DAVID E. AHDOOT,                        FILMS SL)
KIRK PRESTEGARD & KIEL IRELAND, ESQS.                             ATTN: AARON R. CAHN & JOHN MICHAEL GRIEM, JR.
801 N BRAND BLVD STE 950                                          2 WALL ST
GLENDALE, CA 91203                                                NEW YORK, NY 10005-2072




CRAVATH, SWAINE & MOORE LLP                                       CROSS & SIMON, LLC
(COUNSEL TO THE DEBTORS)                                          (COUNSEL TO CREATIVE ARTIST AGENCY)
ATTN: PAUL ZUMBRO, AND ANDREW ELKEN                               ATTN: CHRISTOPHER P. SIMON & KEVIN S. MANN, ESQS.
WORLDWIDE PLAZA, 825 EIGHTH AVE                                   1105 N MARKET ST STE 901
NEW YORK, NY 10019                                                WILMINGTON, DE 19801




CROSS & SIMON, LLC                                                DAIMLER TRUST
(COUNSEL TO WARNER BROS., KANBAR ENTERTAINMENT,                   C/O BK SERVICING, LLC
LLC, HOODWINKED, LLC, ANNAPURNA PICTURES, WANDA                   PO BOX 131265
PICTURES (HONG KONG) CO. LTD.)                                    SAINT PAUL, MN 55113-0011
ATTN: CHRISTOPHER P. SIMON, ESQ.
1105 NORTH MARKET STREET, SUITE 901
WILMINGTON, DE 19801
                                                       Master Service List (as of 11/05/2018 06:00:30)
                       Case 18-10601-MFW           Doc 1664-3    Filed 11/05/18     Page 11 of 16

DAVIS WRIGHT TREMAINE LLP                                       DIGITAL CINEMA IMPLEMENTATION PARTNERS, LLC
(COUNSEL TO AMAZON, ET AL)                                      ATTN: MICHAEL POLITI
ATTN: JOSEPH M. VANLEUVEN                                       100 ENTERPRISE DRIVE, SUITE 505
1300 SW FIFTH AVE STE 2400                                      ROCKAWAY, NJ 07866-2140
PORTLAND, OR 97201




FELDERSTEIN FITZGERALD WILLOUGHBY & PASCUZZI LLP                GELLERT SCALI BUSENKELL & BROWN, LLC
(COUNSEL TO THE MCCLATCHY COMPANY, ET AL.)                      (COUNSEL TO LESIA ANSON)
ATTN: PAUL J. PASCUZZI, ESQ.                                    ATTN: MICHAEL BUSENKELL & AMY BROWN, ESQS.
400 CAPITOL MALL, SUITE 1750                                    1201 NORTH ORANGE STREET, SUITE 300
SACRAMENTO, CA 95814                                            WILMINGTON, DE 19801




GLASER WEIL FINK HOWARD AVCHEN & SHAPIRO LLP                    HAGENS BERMAN SOBOL SHAPIRO LLP
(COUNSEL TO WANDA PICTURES (HONG KONG) CO. LTD.)                (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,
ATTN: PETER M. BRANSTEN, ESQ.                                   S.A.THOMAS, M.SAGEMILLER & N.KLATT)
425 CALIFORNIA STREET, STE 800                                  ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS.
SAN FRANCISCO, CA 94104                                         1301 SECOND AVE, STE 2000
                                                                SEATTLE, WA 98101




HAGENS BERMAN SOBOL SHAPIRO LLP                                 INTERNAL REVENUE SERVICE
(COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,                        CENTRALIZED INSOLVENCY OPERATIONS
S.A.THOMAS, M.SAGEMILLER & N.KLATT)                             PO BOX 7346
ATTN: ELIZABETH A. FEGEN & EMILY BROWN, ESQS.                   PHILADELPHIA, PA 19101-7346
455 N. CITYFRONT PLAZA DR., STE 2410
CHICAGO, IL 60611




IP MANAGEMENT, INC. / IPW, LLC                                  IRON MOUNTAIN INFORMATION MANAGEMENT, LLC
C/O MARC TOBEROFF                                               ATTN: JOSEPH CORRIGAN
23823 MALIBU ROAD, SUITE 50-363                                 ONE FEDERAL STREET
MALIBU, CA 90265                                                BOSTON, MA 02110
                                                         Master Service List (as of 11/05/2018 06:00:30)
                       Case 18-10601-MFW             Doc 1664-3    Filed 11/05/18      Page 12 of 16

KELLEY DRYE & WARREN LLP                                          KLEE, TUCHIN, BOGDANOFF & STERN LLP
(COUNSEL TO CINEDIGM)                                             (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V.
ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS.                   NETFLIX STUDIOS LLC, AND NETFLIX, INC.)
101 PARK AVE                                                      ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS.
NEW YORK, NY 10178                                                1999 AVENUE OF THE START, 39TH FLOOR
                                                                  LOS ANGELES, CA 90067-6049




LANDAU GOTTFRIED & BERGER LLP                                     LANDAU GOTTFRIED & BERGER LLP
(COUNSEL TO CREATIVE ARTISTS AGENCY)                              (COUNSEL TO ANNAPURNA PICTURES
ATTN: MICHAEL I. GOTTFRIED, ESQ.                                  ATTN: PETER J. GURFEIN
1801 CENTURY PARK EAST, STE 700                                   1801 CENTURY PARK EAST, SUITE 700
LOS ANGELES, CA 90067                                             LOS ANGELES, CA 90067




LANDAU GOTTFRIED & BERGER LLP                                     LANDAU GOTTFRIED & BERGER LLP
(COUNSEL TO WARNER BROS.)                                         (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND
ATTN: JON L.R. DALBERG, ESQ.                                      HOODWINKED, LLC)
1801 CENTURY PARK EAST, SUITE 700                                 ATTN: JOHN P. REITMAN & JON L.R. DALBERG, ESQS.
LOS ANGELES, CA 90067                                             1801 CENTRUY PARK EAST, SUITE 700
                                                                  LOS ANGELES, CA 90067




LATHAM & WATKINS LLP                                              LATHAM & WATKINS LLP
(COUNSEL TO TIM SARNOFF)                                          (COUNSEL TO TIM SARNOFF)
ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS                ATTN: TED A. DILLMAN
10250 CONSTELLATION BLVD., SUITE 1100                             355 SOUTH GRAND AVENUE, SUITE 100
LOS ANGELES, CA 90067                                             LOS ANGELES, CA 90071-1560




LAW OFFICE OF CURTIS A. HEHN                                      LAW OFFICE OF SUSAN E. KAUFMAN, LLC
(COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V.                (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL)
NETFLIX STUDIOS LLC, AND NETFLIX, INC.)                           ATTN: SUSAN E. KAUFMAN, ESQ.
ATTN: CURTIS A. HEHN, ESQ.                                        919 N MARKET ST STE 460
1007 N. ORANGE STREEET, 4TH FL                                    WILMINGTON, DE 19801
WILMINGTON, DE 19801
                                                    Master Service List (as of 11/05/2018 06:00:30)
                      Case 18-10601-MFW         Doc 1664-3    Filed 11/05/18       Page 13 of 16

LIGHT CHASER ANIMATION STUDIOS                               LOEB & LOEB LLP
ATTN: ZHOU YU                                                (COUNSEL TO TOYOTA MOTOR SALES, USA, INC. &
SECTION D, ART BASE ONE, SHUMBAI RD                          TOYOTA MOTOR CORPORATION)
CHAOYANG DISTRICT                                            ATTN: WALTHER H. CURCHACK & BETHANY D. SIMMONS
BEIJING, 100103                                              345 PARK AVENUE
CHINA                                                        NEW YORK, NY 10154




LOEB & LOEB LLP                                              MCCABE, WEISBERG & CONWAY, LLC
(COUNSEL TO BBC WORLDWIDE LIMITED)                           (COUNSEL TO DAIMLER TRUST)
ATTN: WALTER H. CHURCHAK & BETHANY D. SIMMONS                ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
345 PARK AVENUE                                              DOUGHTY & MICHAEL K. PAK
NEW YORK, NY 10154                                           1407 FOULK ROAD, SUITE 204
                                                             FOULKSTONE PLAZA
                                                             WILMINGTON, DE 19803




MCDERMOTT WILL & EMERY LLP                                   MORRIS JAMES LLP
(COUNSEL TO BETA FILM GMBH)                                  (COUNSEL TO TOYOTA MOTOR SALES, USA, INC. &
ATTN: DARREN AZMAN, ESQ.                                     TOYOTA MOTOR CORPORATION)
340 MADISON AVENUE                                           ATTN: ERIC J. MONZO, ESQ.
NEW YORK, NY 10173-1922                                      500 DELAWARE AVENUE, STE 1500
                                                             WILMINGTON, DE 19801




MORRIS JAMES LLP                                             MORRIS JAMES LLP
(COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,                     (COUNSEL TO BBC WORLDWIDE LIMITED)
S.A.THOMAS, M.SAGEMILLER & N.KLATT)                          ATTN: ERIC J. MONZO, ESQ.
ATTN: JEFFRESY R. WAXMAN, ESQ.                               500 DELAWARE AVENUE, SUITE 1500
500 DELAWARE AVENUE, STE 1500                                WILMINGTON, DE 19801
WILMINGTON, DE 19801




MORRIS, NICHOLS, ARSHT & TUNNELL LLP                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
(COUNSEL TO A+E TELEVISION NETWORKS, LLC)                    (COUNSEL TO TIM SARNOFF)
ATTN: ANDREW R REMMING & MATTHEW O. TALMO, ESQS.             ATTN: DEREK C. ABBOTT & MATTHEW O. TALMO, ESQS.
PO BOX 1347                                                  1201 N. MARKET ST, 16TH FL
WILMINGTON, DE 19899-1347                                    WILMINGTON, DE 19899-1347
                                                        Master Service List (as of 11/05/2018 06:00:30)
                      Case 18-10601-MFW             Doc 1664-3    Filed 11/05/18      Page 14 of 16

OFFICE OF THE UNITED STATES ATTORNEY                             OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF DELAWARE                                             J. CALEB BOGGS FEDERAL BUILDING
NEMOURS BUILDING                                                 844 KING ST STE 2207
1007 N ORANGE ST 700                                             LOCKBOX 35
WILMINGTON, DE 19801                                             WILMINGTON, DE 19801




PEOPLE OF THE STATE OF NEW YORK, THE                             PILLSBURY WINTHROP SHAW PITTMAN LLP
C/O ERIC T SCHNEIDERMAN                                          (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., &
120 BROADWAY                                                     GAUMONT S.A.)
NEW YORK, NY 10271                                               ATTN: KATHY A. JORRIE, ESQ., DAVID MINNICK, ESQ.,
                                                                 & JEFFREY WEXLER, ESQ.
                                                                 725 SOUTH FIGUEROA STREET, SUITE 2800
                                                                 LOS ANGELES, CA 90017-5406




POTTER ANDERSON & CORROON LLP                                    RICHARDS, LAYTON & FINGER, P.A.
(COUNSEL TO WALT DISNEY COMPANY)                                 (CO-COUNSEL FOR THE DEBTORS)
ATTN: JEREMY RYAN AND D. RYAN SLAUGH                             ATTN: MARK D. COLLINS AND PAUL N. HEATH
P.O. BOX 951                                                     ONE RODNEY SQUARE, 920 NORTH KING STREET
WILMINGTON, DE 19801                                             WILMINGTON, DE 19801




ROSENTHAL, MONHAIT & GODDESS, P.A.                               SECURITIES AND EXCHANGE COMMISSION
(COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. &                100 F STREET, NE
GAUMONT S.A.)                                                    WASHINGTON, DC 20549
ATTN: NORMAN M. MONHAIT, ESQ. & EDWARD B.
ROSENTHAL, ESQ.
P.O. BOX 1070
WILMINGTON, DE 19899-1070




SECURITIES AND EXCHANGE COMMISSION                               SNELL & WILMER
NEW YORK REGIONAL OFFICE                                         (COUNSEL TO OPUS BANK)
ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR                         ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH &
200 VESEY ST STE 400                                             CHARLES E. GIANELLONI, ESQS.
NEW YORK, NY 10281                                               3883 HOWARD HUGHES PARKWAY, STE. 1100
                                                                 LAS VEGAS, NV 89169
                                                    Master Service List (as of 11/05/2018 06:00:30)
                     Case 18-10601-MFW          Doc 1664-3    Filed 11/05/18       Page 15 of 16

STATE OF CALIFORNIA ATTORNEY GENERAL                         STATE OF NEW YORK ATTORNEY GENERAL
ATTN: XAVIER BECERRA                                         ATTN: ERIC T. SCHNEIDERMAN
1300 I ST, STE 1740                                          THE CAPITOL
SACRAMENTO, CA 95814                                         ALBANY, NY 12224-0341




TN DEPT OF REVENUE                                           TOBEROFF & ASSOCIATES, PC
C/O TN ATTORNEY GENERAL'S OFFICE                             (COUNSEL TO LESIA ANSON)
BANKRUPTCY DIVISION                                          ATTN: MARC TOBEROFF, ESQ.
PO BOX 20207                                                 23823 MALIBU ROAD, SUITE 50-363
NASHVILLE, TN 37202-0207                                     MALIBU, CA 90265




VORYS, SATER, SEYMOUR AND PEASE LLP                          WEIL, GOTHSAL & MANGES LLP
(COUNSEL TO TURNER ENTERTAINMENT NETWORKS, INC.)             (COUNSEL TO A+E TELEVISION NETWORKS, LLC)
ATTN: TIFFANY STRELOW COBB, ESQ.                             ATTN: DAVID L. YOHAI, DAVID N. GRIFFITHS,
52 EAST GAY STREET/P.O. BOX 1008                             THEODORE E. TSEKERIDES & CHRISTINA M. BROWN, ESQS.
COLUMBUS, OH 43216-1008                                      767 FIFTH AVE
                                                             NEW YORK, NY 10153-0119




WHITEFORD, TAYLOR & PRESTON LLC                              WILMER CUTLER PICKERING HALE AND DORR LLP
(COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I, EAST            (COUNSEL TO THE WALT DISNEY COMPANY)
WEST BANK & BETA FILM GMBH)                                  ATTN: ANDREW GOLDMAN, ESQ.
ATTN: CHRISTOPHER M. SAMIS & L. KATHERUNE GOOD               7 WORLD TRADE CENTER
THE RENAISSANCE CENTRE                                       250 GREENWICH STREET
405 N KING ST STE 500                                        NEW YORK, NY 10007
WILMINGTON, DE 19801




WILMER CUTLER PICKERING HALE AND DORR LLP                    WILMER CUTLER PICKERING HALE AND DORR LLP
(COUNSEL TO THE WALT DISNEY COMPANY)                         (COUNSEL TO WALT DISNEY COMPANY)
ATTN: NANCY L. MANZER, ESQ.                                  ATTN: CHRISTOPHER HAMPSON, ESQ.
1875 PENNSYLVANIA AVENUE NW                                  60 STATE STREET
WASHINGTON, DC 20006                                         BOSTON, MA 02109
                                                 Master Service List (as of 11/05/2018 06:00:30)
                      Case 18-10601-MFW      Doc 1664-3    Filed 11/05/18     Page 16 of 16

WINSTON & STRAWN LLP                                      WOMBLE BOND DICKINSON (US) LLP
(COUNSEL TO NU IMAGE, INC.)                               (COUNSEL TO BANK HAPOALIM & OPUS BANK)
ATTN: CARRIE V. HARDMAN, ESQ.                             ATTN: MATTHEW P. WARD & MORGAN L. PATTERSON, ESQS.
200 PARK AVE                                              222 DELAWARE AVENUE, STE 1501
NEW YORK, NY 10166                                        WILMINGTON, DE 19801




WOMBLE BOND DICKINSON (US) LLP
(COUNSEL TO NU IMAGE, INC.)
ATTN: MATTHEW P. WARD, ERICKA F. JOHNSON &
MORGAN L. PATTERSON, ESQS.
222 DELAWARE AVE, STE 1501
WILMINGTON, DE 19801
